RESPONSE TO AMENDMENT

Claims 1, 2, 8-17, 21, 22, 24, 25, 54-59, 62, 63, 65-69, and 74-82 are pending in the application.  Claims 3-7, 18, 19, 23, 26-53, 60, 61, 64 and 70-73 have been cancelled.  Claims 79-82 are newly added.
Amendments to the claims, filed February 7, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 58, 59, 62, 63, and 77 over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Hong (U.S. Pat. Pub. 2011/0236617) and Shiraki (JP 2005-181943), made of record in the office action mailed October 6, 2021, Page 14, Paragraph 10 has been withdrawn due to Applicant’s amendment in the response filed February 7, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 54-59, 62, 63, 65-69, and 74-82 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617), and Shiraki (JP 2005-181943).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Regarding claims 1, 2, 54, and 55, Gavel teaches a label (multi-layer, biodegradable film, Abstract), comprising: a film (Paragraph [0008]) comprising a core layer (core layer, Abstract; 12, Fig. 1) comprising a compostable material (polylactic acid (PLA), Paragraph [0041], Paragraph [0070]); and an adhesive layer comprising an adhesive material (Abstract) positioned at least one of proximate or adjacent to at least a portion of a top surface of the core layer (14, Fig. 1, Paragraph [0041]).  Gavel further teaches the core layer may comprise other conventional film additives (Paragraph [0072]).
Gavel fails to teach the core layer also comprises an anti-blocking agent, wherein the anti-blocking agent includes a mineral anti-blocking agent comprising silica, and wherein the core layer includes from about 0.01 to about 10% by weight of the anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the core layer of Gavel include an anti-blocking agent such as silica in an amount of 0.1-4.8% by weight of the core layer as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have the core layer include an anti-blocking agent in an amount of 0.1-4.8% by weight in order to provide the desired appearance of the film.
Gavel in view of Miyake fails to teach wherein the compostable material includes a blend of PLA and an aliphatic-aromatic copolyester, the film comprises about 8 wt% to about 26 wt% of the PLA, and the core film has an opacity in a range from about 45% to about 100%.  
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT is used (Abstract; Paragraph [0020]).  Hong further teaches the biodegradable film layer further includes at least one kind of opacity improving material to secure opacity (Paragraph [0022]).  Since Hong teaches the compostable material is biodegradable and teaches the same materials as claimed, the compostable material would inherently, or in the alternative, it would have been obvious to be compostable according to ASTM D5338 and/or according to ASTM D6400.
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid core layer of Gavel in view of Miyake be a blend of 5-40 wt% PLA and 60-95 wt% PBAT and further include an opacity improving material as taught by Hong in order to secure flexibility of the film as well as to secure opacity.  
While Gavel in view of Miyake and Hong fails to explicitly teach the core film has an opacity in a range from about 45% to about 100%, the core film contains an opacity improving material, as discussed above, and therefore, one of ordinary skill in the art would have expected the opacity to be in a range from about 45% to about 100%.
Gavel in view of Miyake and Hong fails to teach wherein the film exhibits a modulus in the machine direction from about 50,000 to about 120,000 psi.
Shiraki teaches a biodegradable adhesive label (Abstract) comprising a biodegradable base film (Abstract).  Shiraki further teaches the modulus in the machine direction is 350~1300 MPa (about 50,763 to about 188,549 psi) (Paragraph [0016]) and that if the modulus is less than 350 MPa (about 50,763 psi), it becomes impossible to stick the adhesive film on a predetermined position on a container (Paragraph [0016]).  Additionally, Shiraki teaches that if the modulus is greater than 1300 MPa (about 188,549 psi), the flexibility of the adhesive film is insufficient and the end portions of the adhesive film float from the container when the adhesive film is applied to a curved surface (Paragraph [0016]).
Gavel and Shiraki are both related to biodegradable adhesive labels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Gavel in view of Miyake and Hong have a modulus in the machine direction of 350-1300 MPa as taught by Shiraki in order to make it possible to stick the adhesive film on a container.  One of ordinary skill in the art would have been motivated to have the film have a modulus in the machine direction of 350-1300 MPa in order for the film to have sufficient flexibility and have the ability to attach to a curved surface without the end portions floating away from the surface.
Regarding claim 56, Gavel teaches wherein the adhesive is a pressure sensitive adhesive (Abstract).
Regarding claim 57, Gavel in view of Miyake, Hong, and Shiraki teaches wherein the aliphatic-aromatic copolyester is based on monomers 1,4-butanediol, hexanedioic acid (adipic acid), and 1,4-benzenedicarboxylic acid (terephthalic acid) in the polymer chain (polybutylene adipate terephthalate, as discussed above).
Regarding claims 58, 62, 77, and 79, Gavel teaches a label (multi-layer, biodegradable film, Abstract), comprising: a multi-layer film (Paragraph [0008]) having a facestock layer (core layer, Abstract; 12, Fig. 2B) comprising a core layer (Abstract; 12, Fig. 2B) comprising a first compostable material (polylactic acid (PLA), Paragraph [0042], Paragraph [0070]), and having a core layer thickness (Paragraph [0073]), the core layer comprising a top surface and a bottom surface (12, Fig. 2B); and a first skin layer (printable cover layer, 17, Fig. 2B, Paragraph [0042]) comprising a second compostable material such as PLA (Paragraph [0129]) and having a first skin thickness (Paragraph [0130]), the first skin layer being positioned at least one of proximate or directly adjacent to at least a portion of the top surface of the core layer (Fig. 2B), wherein the first skin layer thickness (about 1-20 µm, Paragraph [0130]) being less than the core layer thickness (about 30-80 µm, Paragraph [0073]); and an adhesive layer comprising an adhesive material (Abstract) positioned at least one of proximate or adjacent to at least a portion of the bottom surface of the core layer (14, Fig. 2B, Paragraph [0042]).  
Gavel fails to teach the first skin layer comprises an anti-blocking agent and wherein the first skin layer includes from about 0.01 to about 10% by weight of the anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first skin layer of Gavel include an anti-blocking agent such as silica in an amount of 0.1-4.8% by weight of the first skin layer as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have the first skin layer include an anti-blocking agent in an amount of 0.1-4.8% by weight in order to provide the desired appearance of the film.
Additionally, since the core layer of Gavel does not have an anti-blocking agent, Gavel in view of Miyake teaches wherein the first skin layer comprises an anti-blocking agent while the core layer is devoid of an anti-blocking agent.
Gavel in view of Miyake fails to teach wherein the compostable material includes a blend of PLA and an aliphatic-aromatic copolyester, the film comprises about 8 wt% to about 26wt% of the PLA, and the film has an opacity in a range from about 45% to about 100%.  
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT is used (Paragraph [0020]).  Hong further teaches the biodegradable film layer further includes at least one kind of opacity improving material to secure opacity (Paragraph [0022]).  Since Hong teaches the compostable material is biodegradable and teaches the same materials as claimed, the compostable material would inherently, or in the alternative, it would have been obvious to be compostable according to ASTM D5338 and/or according to ASTM D6400.
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid core layer of Gavel in view of Miyake be a blend of 5-40 wt% PLA and 60-95 wt% PLA and PBAT and further include an opacity improving material as taught by Hong in order to secure flexibility of the film as well as to secure opacity.  
While Gavel in view of Miyake and Hong fails to explicitly teach the film has an opacity in a range from about 45% to about 100%, the film contains an opacity improving material, as discussed above, and therefore, one of ordinary skill in the art would have expected the opacity to be in a range from about 45% to about 100%.
Additionally, since Hong teaches the film is prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT in order to secure flexibility, it would have been obvious then that the label, with the core layer being flexible, would be capable of being adhered to a curved surface, such as a fruit.  Furthermore, the label of Gavel in view of Miyake and Hong is the same as being claimed, and therefore, would be capable of being adhered to a curved surface such as a fruit.
Gavel in view of Miyake and Hong fails to teach wherein the film exhibits a modulus in the machine direction from about 50,000 to about 120,000 psi.
Shiraki teaches a biodegradable adhesive label (Abstract) comprising a biodegradable base film (Abstract).  Shiraki further teaches the modulus in the machine direction is 350~1300 MPa (about 50,763 to about 188,549 psi) (Paragraph [0016]) and that if the modulus is less than 350 MPa (about 50,763 psi), it becomes impossible to stick the adhesive film on a predetermined position on a container (Paragraph [0016]).  Additionally, Shiraki teaches that if the modulus is greater than 1300 MPa (about 188,549 psi), the flexibility of the adhesive film is insufficient and the end portions of the adhesive film float from the container when the adhesive film is applied to a curved surface (Paragraph [0016]).
Gavel and Shiraki are both related to biodegradable adhesive labels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Gavel in view Miyake and Hong have a modulus in the machine direction of 350-1300 MPa as taught by Shiraki in order to make it possible to stick the adhesive film on a container.  One of ordinary skill in the art would have been motivated to have the film have a modulus in the machine direction of 350-1300 MPa in order for the film to have sufficient flexibility and have the ability to attach to a curved surface without the end portions floating away from the surface.
Regarding claim 59, Gavel in view of Miyake, Hong, and Shiraki teaches wherein the aliphatic-aromatic copolyester is based on monomers 1,4-butanediol, hexanedioic acid (adipic acid), and 1,4-benzenedicarboxylic acid (terephthalic acid) in the polymer chain (polybutylene adipate terephthalate, as discussed above).
Regarding claim 63, Gavel teaches wherein the adhesive is a pressure sensitive adhesive (Abstract). 
Regarding claim 65, Gavel teaches further comprising a first skin layer (printable cover layer, 17, Fig. 2B, Paragraph [0042]) comprising a second compostable material such as PLA (Paragraph [0129]) and having a first skin thickness (Paragraph [0130]), the first skin layer being positioned at least one of proximate or directly adjacent to at least a portion of the top surface of the core layer (Fig. 2B), wherein the first skin layer thickness (about 1-20 µm, Paragraph [0130]) being less than the core layer thickness (about 30-80 µm, Paragraph [0073]).
Regarding claim 66, Gavel teaches further comprising a second skin layer (printable cover layer, 19, Fig. 2B, Paragraph [0042]) comprising a third compostable material (Paragraph [0129]) and having a second skin layer thickness (Paragraph [0130], the second skin layer being positioned directly adjacent to at least a portion of the bottom surface of the core layer or one or more layers removed from the bottom surface of the core layer (Fig. 2B).
Regarding claim 67, Gavel teaches the third compostable material of the second skin layer (printable layer) can comprise PLA (Paragraph [0129]).
Gavel fails to teach wherein the third compostable material includes a blend of PLA and an aliphatic-aromatic copolyester.
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing PLA and PBAT is used (Paragraph [0020]).  
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid printable layer of Gavel be a blend of PLA and as taught by Hong in order to secure flexibility of the film.
As such, Gavel in view of Hong teaches wherein the third compostable material is the same compostable material of the core layer.
Regarding claim 68, Gavel teaches wherein the third compostable material is different than the compostable material of the core layer (printable layer can comprise an acrylic polymer, Paragraph [0109]).
Regarding claim 69, Gavel teaches wherein the second compostable and third compostable material are the same compostable materials (both are printable cover layers, Paragraph [0042]; and therefore can have the same composition of compostable materials).
Regarding claims 74 and 75, since Hong teaches the film is prepared by mixing 5-40 wt% PLA and 60-95 wt% PBAT in order to secure flexibility, it would have been obvious then that the label, with the core layer being flexible, would be capable of being adhered to a curved surface, such as a fruit.  Additionally, since the film of Gavel in view of Miyake, Hong, and Shiraki have a modulus in the machine direction of 350-1300 MPa as taught by Shiraki in order for the film to have sufficient flexibility and have the ability to attach to a curved surface without the end portions floating away from the surface, it would have been obvious to one of ordinary skill in the art that the label of Gavel in view of Miyake, Hong, and Shiraki would be capable of being adhered to a curved surface, such as a fruit. Furthermore, the label of Gavel in view of Miyake, Hong, and Shiraki is the same as being claimed, and therefore, would be capable of being adhered to a curved surface, such as a fruit.
  Regarding claim 76, Gavel teaches the second compostable material can comprise PLA (Paragraph [0129]).
Gavel fails to teach wherein the second compostable material includes a blend of PLA and an aliphatic-aromatic copolyester.
Hong teaches a biodegradable material for advertisement that has surface printability (Paragraph [0001]) that includes a biodegradable film layer formed of a biodegradable material comprising a poly(lactic acid) polymer and an aliphatic polyester (Paragraph [0001]), such as polybutylene adipate terephthalate (PBAT) (Paragraph [0019]; PBAT is an aliphatic-aromatic copolyester).  Hong additionally teaches that to secure flexibility of the film to be used as the biodegradable material for advertisement, a compound prepared by mixing PLA and PBAT is used (Paragraph [0020]).  
Gavel and Hong are both directed to polylactic acid based articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polylactic acid printable layer of Gavel be a blend of PLA and as taught by Hong in order to secure flexibility of the film.
As such, Gavel in view of Hong teaches wherein the second compostable material is the same compostable material of the core layer.
Regarding claim 78, Gavel fails to teach wherein at least one of the first and second skin layers comprises an anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one of the first and second skin layers of Gavel include an anti-blocking agent such as silica as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have at least one of the first and second skin layers include an anti-blocking agent in order to provide the desired appearance of the film.
Regarding claim 80, Gavel teaches further comprising a second skin layer (printable cover layer, 19, Fig. 2B, Paragraph [0042]) comprising a third compostable material such as PLA (Paragraph [0129]) and having a second skin layer thickness (Paragraph [0130], the second skin layer being positioned directly adjacent to at least a portion of the bottom surface of the core layer or one or more layers removed from the bottom surface of the core layer (Fig. 2B).
Regarding claims 81 and 82, Gavel fails to teach the second skin layer comprises an anti-blocking agent and wherein the second skin layer includes from about 0.01 to about 10% by weight of the anti-blocking agent.
Miyake teaches a polylactic acid based film comprising polylactic acid and a biodegradable aliphatic polyester (Abstract) wherein the film comprises an anti-blocking agent (Paragraph [0023]) such as silica (Paragraph [0025]) in an amount of 0.1-5 parts by weight per 100 parts by weight of the polymers which constitute the film (~0.1-4.8% by weight of the film layer, Paragraph [0025]) which provides the desired durability of the film, the film production nature, and the appearance of the film (Paragraph [0026]).
Gavel and Miyake are both directed to polylactic acid based films.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second skin layer of Gavel include an anti-blocking agent such as silica in an amount of 0.1-4.8% by weight of the second skin layer as taught by Miyake in order to provide the durability to the layer.  One of ordinary skill in the art would have been motivated to have the second skin layer include an anti-blocking agent in an amount of 0.1-4.8% by weight in order to provide the desired appearance of the film.
	
Claims 8-11, 14-17, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617), and Shiraki (JP 2005-181943) and further in view of Koch (U.S. Pat. Pub. 2012/0059087).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, and Shiraki are relied upon as discussed above.
Regarding claim 8, Gavel in view of Miyake, Hong, and Shiraki fails to teach wherein the adhesive material is an aqueous-based dispersion having a discontinuous phase including a plurality of bio-based prepolymer particulates dispersed throughout an aqueous-based continuous phase.
Koch teaches a pressure sensitive adhesive produced from naturally occurring fats and oil (Abstract) wherein the adhesive is an aqueous-based dispersion having a discontinuous phase including a plurality of bio-based prepolymer particles dispersed throughout an aqueous-based continuous phase (Paragraph [0057]).  Koch teaches that the use of renewable resources as raw material components for adhesive has become economically attractive and socially responsible (Paragraph [0003])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive in Gavel in view of Miyake, Hong, and Shiraki be the bio-based adhesive as taught by Koch as a predictably suitable adhesive with a reasonable expectation of success.
Regarding claim 9, Koch teaches wherein the adhesive material further includes a catalyst (Paragraph [0052]).
Regarding claim 10, Koch teaches wherein the catalyst is one of a water-soluble or a water stable catalyst (para-toluene sulfonic acid, Paragraph [0059]).
Regarding claim 11, since the catalyst of Koch is a water-soluble catalyst, it would reside at least predominantly within the aqueous-based continuous phase.
Regarding claim 14, Koch teaches the adhesive material further comprising one or more dispersing agents (Paragraph [0050]).
Regarding claim 15, Koch teaches the adhesive material further comprising at least one tackifier (Paragraph [0046]).
Regarding claim 16, Koch teaches wherein the tackifier is present within the bio-based prepolymer particulates dispersed throughout the aqueous-based continuous phase (Paragraphs [0046] and [0074]).
Regarding claim 17, Koch teaches wherein the aqueous-based continuous phase consists of water (Paragraph [0057]) or wherein the aqueous-based continuous phase consists of (i) water and (ii) one or more dispersing agents (Paragraphs [0057] and [0078]).
Regarding claim 21, Koch teaches wherein the bio-based prepolymers comprise one or more epoxidized vegetable oils (Abstract) or wherein the bio-based prepolymers comprise one or more epoxidized fatty acids from at least one plant oil, marine oil, other ester of unsaturated fatty acid, or combinations thereof (Paragraph [0019]) or wherein the bio-based prepolymers comprise a thermoplastic epoxy prepolymer or oligomer formed by the reaction product of at least one dibasic acid or anhydride thereof with at least one polyfunctional epoxide (Paragraphs [0021]-[0022] and [0026]).
Regarding claim 22, Koch teaches wherein the prepolymers comprise the reaction product of (i) at least one epoxidized vegetable oil and (ii) a dimer acid or anhydride thereof, a trimer acid or anhydride thereof, or a polymerized fatty acid or anhydride thereof. (Paragraphs [0008], [0021]-[0022], [0032]) or the prepolymers comprise the reaction product of at least one epoxidized vegetable oil (Paragraph [0008]) and one or more of the following: (i) a dimer acid or anhydride thereof, a trimer acid or anhydride thereof, and a polymerized fatty acid or anhydride thereof (Paragraphs [0008], [0021], [0032]); (ii) a prepolymer or oligomer capped with a carboxylic acid group at both prepolymer or oligomer chain ends (Paragraphs [0021]-[0022]), or a branched prepolymer or oligomer with at least two of the prepolymer or oligomer branches and chain ends capped with a carboxylic acid group, wherein the carboxylic acid-capped prepolymer or oligomer is made from (a) an excess of a dibasic acid reacted with (b) a glycidyl or an epoxidized compound having at least two epoxy groups, a diol or polyol, a diamine, or a combination thereof (dimer diols, Paragraph [0032]); or a combination of (i) and (ii).
Regarding claim 24, Koch teaches wherein the bio-based prepolymers comprise an epoxidized soybean oil (Paragraph [0019]).
Regarding claim 25, Koch teaches wherein the epoxidized vegetable oil is reacted with a monobasic acid or anhydride thereof to produce a modified epoxidized vegetable oil (Paragraph [0028]) that is then reacted with a prepolymer or oligomer capped with a carboxylic acid group at both prepolymer or oligomer chain ends, or a branched prepolymer or oligomer with at least two of the prepolymer or oligomer branches and chain ends capped with a carboxylic acid group, wherein the carboxylic acid-capped prepolymer or oligomer is made from (a) an excess of a dibasic acid reacted with (b) a glycidyl or an epoxidized compound having at least two epoxy groups, a diol or polyol, a diamine, or a combination thereof (Paragraphs [0021]-[0022] and [0032]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617, Shiraki (JP 2005-181943), and Koch (U.S. Pat. Pub. 2012/0059087) and further in view of Grass (U.S. Pat. Pub. 2009/0301348).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, Shiraki, and Koch are relied upon as discussed above.
Regarding claim 12, Koch fails to teach wherein the catalyst includes one or more of an organic titanate catalyst, a zirconate catalyst, or combinations thereof.
Grass shows that para-toluene sulfonic acid and an organic titanate or a zirconate are equivalent materials in the art for catalysts (Paragraph [0097]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an organic titanate or zirconate for para-toluene sulfonic acid.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gavel (U.S. Pat. Pub. 2012/0045604) in view of Miyake (JP 2000-273207), Hong (U.S. Pat. Pub. 2011/0236617, Shiraki (JP 2005-181943), and Koch (U.S. Pat. Pub. 2012/0059087) and further in view of Kovacs (U.S. 4,121,266).  For discussion of Miyake and Shiraki, see the English Machine Translations.
Gavel, Miyake, Hong, Shiraki, and Koch are relied upon as discussed above.
Regarding claims 12 and 13, Koch fails to teach wherein the catalyst includes one or more of an organic titanate catalyst, a zirconate catalyst, or combinations thereof and wherein the catalyst comprises a triethanolamine titanium complex, respectively.
Kovacs shows that sulfonic acids and titanates, such as triethanolamine titanate, are equivalent materials in the art for catalysts (Col. 3, lines 52-53; Col. 5, lines 3-4).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute triethanolamine titanate for para-toluene sulfonic acid.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed February 7, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the Examiner has failed to consider Gavel as a whole, including the intended function of the films described in Gavel and the parts of Gavel that teach away from the claimed film; for example, the comparison of thermal and mechanical properties of Gavel’s biodegradable films are done using a biaxially-oriented polypropylene (BOPP) as the comparative example and that this is because it is known in the industry that BOPP films tend to have sufficient stiffness for dispensing well.  Applicant further argues that the mechanical and thermal properties shown in Tables 2 and 3 convincingly demonstrate that the biodegradable films of Gavel result in advantageous and/or surprising technical effects when compared to BOPP films as the machine direction Young’s modulus and 1% secant modulus values of all of Gavel’s biodegradable Samples 001 (Earthfirst PLA 40), 003 (Natureflex™ NVL), and 004 (White Natureflex™) fall in a range of from 2460 MPa to 7930 MPa which converts to a range of 356,793 psi to 1,150,149 psi which are 7-9 times larger than the currently claimed machine direction modulus.  Applicant argues that similar values for comparative Sample 002 (BOPP) fall in a range of from 2260 MPa to 2420 MPa which converts to a range of from 327,785-350,991 psi which are 2.9-6.5 times larger than the currently claimed machine direction modulus.  Applicant argues that therefore, considered as a whole, the explicit and inherent properties of Gavel’s biodegradable films also need to be met in order for Gavel’s films to be usable for their intended function and that Gavel’s biodegradable films are intended to be of high moduli and therefore not suitable for curved surfaces, such as fruits including pears, apples, and oranges.
The Examiner disagrees. Gavel only discusses the machine direction Young’s modulus in the examples where Gavel uses commercially available products and it is unknown the exact make-up of each product beyond that one is a PLA film, one a BOPP film, and two are cellulose based films.  Additionally, Gavel desires its biodegradable film to be able to be easily/efficiently dispensed and states that the facestock (film) requires sufficient bending stiffness (modulus) to enable it to easily release from the liner onto the article being labelled (Paragraph [0152]) and uses BOPP as a baseline since it is known that BOPP is efficiently dispensed.  Gavel also assumes that since the three commercially available films that it tests have a higher modulus than BOPP that they will also dispense easily (Paragraph [0153]).  Gavel does not test nor does it comment on the dispensability or theoretical dispensability of any film that has a lower modulus than BOPP.  The only requirement in terms of modulus in Gavel is that it is sufficient to enable it to be easily dispensed but Gavel does not establish a threshold for what would be considered sufficient and only uses BOPP as a known example.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Miyake requires an anti-blocking agent only when the plasticizer (component C) is more than 30 parts by weight because blocking was only observed in Comparative Example 5, where the amount of component (C) was 40 parts by weight, but not observed in any of Examples 1 to 5 and Comparative Examples 1-4 and 6-7 that contained less than 30 parts by weight of component (C), the plasticizer.  Applicant further argues that it is logical and indeed reasonable to infer that Miyake requires an anti-blocking agent only when the plasticizer (component C) is more than 30 parts by weight.
However, in every example and comparative example in Miyake, an anti-blocking agent is present in an amount of 0.2 parts by weight (Paragraph [0034] and Table 1), i.e. the anti-blocking agent is always present.  Additionally, Comparative Example 5 would just show that using more than 30 parts by weight of component C (plasticizer) causes blocking despite the use of an anti-blocking agent.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that it is improper for the Examiner to pick and choose the desired features/properties of a film and ignore the chemical composition of the film and/or processing method that produced the said film.  Applicant argues that the base film of Shiraki contains a polyethylene succinate resin, a polybutylene succinate resin or a polybutylene succinate adipate resin as a main component while the film claimed in amended claim 1 contains a blend of PLA and an aliphatic-aromatic copolyester and an anti-blocking agent and the two film are totally different in composition because the nature of the problem being solve is also totally different.  Applicant further argues that the Examiner has failed to provide a resin for why the property of the film is being separated from the chemical composition of the film when citing Shiraki as a prior art.
As discussed above, Shiraki teaches a biodegradable adhesive label (Abstract) comprising a biodegradable base film (Abstract).  Shiraki further teaches the modulus in the machine direction is 350~1300 MPa (about 50,763 to about 188,549 psi) (Paragraph [0016]) and that if the modulus is less than 350 MPa (about 50,763 psi), it becomes impossible to stick the adhesive film on a predetermined position on a container (Paragraph [0016]).  Additionally, Shiraki teaches that if the modulus is greater than 1300 MPa (about 188,549 psi), the flexibility of the adhesive film is insufficient and the end portions of the adhesive film float from the container when the adhesive film is applied to a curved surface (Paragraph [0016]).  The desirability of the film to have the specific modulus as taught by Shiraki would be applicable to other biodegradable adhesive labels regardless of the composition of the films.  As such, Applicant’s argument are deemed unpersuasive.
Applicant argues that Gavel does not teach the use of a first skin layer that contains an anti-blocking agent as set forth in newly amended claim 58 and that Miyake does not provide any indication that their films are usable as skin layers in multilayer films.
However, Miyake teaches polylactic acid based films which include an anti-blocking agent that provides the desired durability of the film, the film production nature, and the appearance of the film.  As such, even though the films of Miyake are not multi-layered films, they are still PLA based films and it would be desirable to have the anti-blocking agent in the outermost (skin) layer in Gavel since Miyake teaches the anti-blocking agent provides durability and the desired appearance which would be most beneficial to the outermost (skin) layers.  Therefore, Applicant’s arguments are deemed unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 3, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788